Fullerton, J.
(dissenting) — The order of the court refusing the intervener leave to amend after sustaining- a demurrer to the complaint in intervention determined the action in so far as the intervener was concerned, and is appealable under the express language of the statute. Laws 1901, page 28, sub. 6, (2). It is of no consequence that a formal order of dismissal was not entered. It is the effect of the order that renders it appealable — not the form it takes. When therefore the court made an order that effectually cut off the intervener from any further participation in the case his right of appeal accrued. For these reasons I am constrained to dissent from the order of dismissal.